Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 12/13/2021.
Allowable Subject Matter
Claims 1-5, 7-14, 16, 17, 19, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 recites a sterile adapter positioned between the tool drive and the cannula interface and having a filter in communication with the fluid pathway. Claim 14 recites wherein the detected surgical condition comprises a presence of smoke within the surgical site, and wherein the smoke evacuation function comprises passively evacuating smoke through the second fluid pathway and the second insufflation tube. Claim 20 recites the particle removal function comprises introducing a flow of fluid through the insufflation tube to the nozzle to the interior lumen forming the distal end of the cannula.	The office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771